                Case 2:20-cr-00087-WBS Document 27 Filed 06/17/21 Page 1 of 3


1 MARK J. REICHEL, State Bar #155034
  Attorney at Law
2 455 Capitol Mall, Ste. 802
  Sacramento, CA 95814
3 Telephone: (916) 498-9258

4    Attorney for SWEED
5

6
                                 IN THE UNITED STATES DISTRICT COURT
7
                                    EASTERN DISTRICT OF CALIFORNIA
8

9
     UNITED STATES OF AMERICA,                           CASE NO. 20-CR-S-0087 WBS
10
                                   Plaintiff,            STIPULATION TO RE SET DATE FOR STATUS
11                                                       CONFERENCE; ORDER ON TIME EXCLUSION
                            v.
12                                                       DATE: JULY 13, 2021
     SCOTT SWEED                                         TIME: 9:00 a.m.
13                                                       HON WILLIAM B. SHUBB
                    DEFENDANT.
14

15

16          The government and defendant’s counsel (the “parties”) seek to continue the status conference to
17   July 12, 2021 at 9:00 a.m., and to exclude time under the Speedy Trial Act and Local Code T4 for
18
     effective defense preparation. The background:
19

20   a) The government has provided the defense with the discovery associated with this case. All this

21   discovery has been either produced directly to counsel and/or made available for inspection and
22
     copying.
23

24   b) Counsel for Defendant desires additional time to review the current charges, review discovery,

25   conduct research and investigation into the charges and alleged acts, consult with their client, and
26   otherwise prepare the matter with additional witness interviews and other investigation.
27

28

                                                          1
30
               Case 2:20-cr-00087-WBS Document 27 Filed 06/17/21 Page 2 of 3


1    c) Counsel for defendant believe that the continuance will provide them reasonable time necessary for
2    effective preparation, considering the exercise of due diligence.
3

4    d) The government does not object to the continuance.

5
     e) Based on the above-stated findings, the ends of justice served by continuing the case as requested
6
     outweigh the interest of the public and the defendants in a trial within the original date prescribed by the
7

8
     Speedy Trial Act.

9
     f) For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within
10
     which trial must commence, the time period of June 21, 2021, to July 13, 2021, inclusive, is deemed
11
     excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a
12

13   continuance granted by the Court at defendant’s request on the basis of the Court’s finding that the ends

14   of justice served by taking such action outweigh the best interest of the public and the defendants in a
15   speedy trial.
16

17   g) Nothing in this stipulation and order shall preclude a finding that other provisions of the Speedy Trial

18   Act dictate that additional time periods are excludable from the period within which a trial must

19   commence.
20

21

22

23

24

25

26

27

28

                                                          2
30
               Case 2:20-cr-00087-WBS Document 27 Filed 06/17/21 Page 3 of 3


1            IT IS SO STIPULATED.
2
             Dated: June 16, 2021
3
             MCGREGOR W. SCOTT United States Attorney
4

5            /s/ CAMERON DESMOND

6            CAMERON DESMOND

7            Assistant U.S. Attorney

8            /s/ MARK REICHEL
9            MARK REICHEL
10           Counsel for Defendant
11
                                             FINDINGS AND ORDER
12
             IT IS SO FOUND AND ORDERED. Moreover, the ongoing COVID-19 pandemic has led to the
13
     suspension of jury trials in this district since March 17, 2020, and the General Orders of this court issued in
14
     connection with the pandemic allow for continuances and the exclusion of time under the Speedy Trial Act,
15
     18 U.S.C. § 3161(h)(7)(A), with no further findings required. General Orders 611, 612, 617, and 618.
16
     Additionally, the April 16, 2020 Order of the Judicial Council of the Ninth Circuit suspended the time limits
17
     of 18 U.S.C. § 3161(c) due to a judicial emergency in this district until May 2, 2021. See In re Approval of
18
     the Judicial Emergency Decl. in the E. Dist. of Cal., 956 F.3d 1175 (9th Cir. Judicial Council 2020).
19
             Dated: June 17, 2021
20

21

22

23

24

25

26

27

28

                                                             3
30
